Citation Nr: 1102725	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-13 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hyperlipidemia, including 
as secondary to service-connected Type II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from April 1966 
to April 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a 
February 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

Hyperlipidemia is a mere laboratory finding, not a ratable 
disability for VA compensation purposes.


CONCLUSION OF LAW

The Veteran has failed to state a claim upon which relief may be 
granted.  61 Fed. Reg. 20440, 20445 (May 7, 1996); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

A preliminary point worth mentioning is that, since the Veteran's 
claim is being denied as a matter of law, the duty- to-notify-
and-assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA) do not apply.  See Manning v. Principi, 16 Vet. App. 
534 (2002) (the VCAA has no effect on an appeal limited to 
interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA does not apply 
because the issue presented is solely of statutory and regulatory 
interpretation and/or the claim is barred as a matter of law in 
that it cannot be substantiated.  See Smith v. Gober, 14 Vet. 
App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), 
cert. denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 
(June 23, 2004).

Diagnoses of hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and not, in and of 
themselves, ratable disabilities for VA compensation purposes.  
61 Fed. Reg. 20440, 20445 (May 7, 1996).  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the U. S. Court 
of Appeals for Veterans Claims (Court/CAVC) noted that Congress 
had specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted in a 
disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  A "current disability" means a disability shown by 
competent medical evidence to exist.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).

Here, absent proof of a current disability, not just a mere 
laboratory finding, there can be no valid claim.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  See also McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (clarifying that 
the Veteran need only have the claimed disability at the time he 
files his claim, even if it subsequently resolves before VA 
adjudicates or decides his claim).

Lastly, to the extent the Veteran is alleging his hyperlipidemia 
is secondary to his service-connected Type II Diabetes Mellitus 
(the RO service connected the diabetes in the February 2006 
decision at issue in this appeal), he must keep in mind that 
this necessarily presumes this service-connected disability 
caused or has aggravated his hyperlipidemia, not vice versa.  See 
38 C.F.R. § 3.310(a) and (b).  See, too, Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  This distinction is critically 
important because his medical treatment records mention and 
discuss the several risk factors he had for developing diabetes 
- including his problems controlling his alcohol intake 
(drinking), hypertension, and hyperlipidemia.  So the 
hyperlipidemia was a factor in him developing the diabetes, not 
instead (as required for secondary service connection) the 
diabetes a factor in him developing the hyperlipidemia.  In other 
words, his hyperlipidemia was a precursor to his diabetes, so he 
has posited the converse of what is required for secondary 
service connection because the diabetes, instead, needs to be a 
precursor to the hyperlipidemia.


ORDER

The claim for service connection for hyperlipidemia, including as 
secondary to service-connected Type II Diabetes Mellitus, is 
therefore summarily denied as a matter of law.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


